DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/01/2021 has been entered.

Allowable Subject Matter
1.	Claims 1, 2 and 4-21 (renumbered as claims 1-20) are allowed.
2.	Independent claims 1, 11, 17 and 21 are allowed over the prior art(s) of record since the reference(s) fail to clearly teach or suggest the limitation(s):
“	wherein:
it is determined that the first policy is not fresh in response to the first policy identifier indicating that the first policy is to be updated;
and it is determined that the first policy is fresh in response to the first policy identifier indicating that the first policy is not to be updated	”
Therefore, the above limitation(s) in combination with the remaining limitation(s) of claim 1 (same is true for claims 11, 17 and 21) is/are not taught nor suggested by the prior art of 

Note: Examiner also found a prior art relevant to applicant’s claimed invention:
Draznin (US Patent No. 9,198,022) - In this prior art, it is the network side (i.e. mobility management element, MME) which determines whether or not the policy associated with the mobile device is up to date rather than by the mobile device/UE. Specifically, after receiving a request from the mobile device 205 (please see Col 10, lines 52-61) to roam in a new network, the MME associates the network ID (included in the request) with a policy stored in local roaming policy data structure (please see Col 11, lines 39-45). If the amount of time that has elapsed since the policy was updated is less than the threshold, then the MME may determine that the policy is up to date (please see Col 11, lines 25-38 and Figure 6, steps 620-640). If, on the other hand, the amount of time that has elapsed since the policy was updated is greater than the threshold, then the MME may determine that the policy is not up to date (please see Col 11, lines 25-38). Furthermore, even though the MME has the ability of determining whether or not the policy associated with the network ID is updated, the prior art does not explicitly rely on the policy identifier in determining if a policy is fresh or not and whether or not an update is necessary as claimed in the respected independent claims.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474



/PRINCE A MENSAH/Examiner, Art Unit 2474                                                                                                                                                                                                         

/HABTE MERED/Primary Examiner, Art Unit 2474